UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 15-6020


FRANKIE L. DOCTOR,

                    Petitioner - Appellant,

             v.

WARDEN MANSUKHANI,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. Joseph F. Anderson, Jr., Senior District Judge. (0:14-cv-00425-JFA)


Submitted: October 27, 2017                                       Decided: January 11, 2018


Before GREGORY, Chief Judge, and WILKINSON and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frankie Lane Doctor, Sr., Appellant Pro Se. Jimmie Ewing, Assistant United States
Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Frankie Lane Doctor, Sr., a federal prisoner, appeals the district court’s order

accepting the recommendation of the magistrate judge and denying relief on his 28

U.S.C. § 2241 (2012) petition. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. *           Doctor v.

Mansukhani, No. 0:14-cv-00425-JFA (D.S.C. Dec. 19, 2014). We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




      *
        We previously granted Doctor’s motion for authorization to file a successive
motion under 28 U.S.C. § 2255 in light of Johnson v. United States, 135 S. Ct. 2551
(2015). Doctor filed a motion in accordance with that authorization, and the motion is
pending in the district court.


                                            2